Name: Commission Regulation (EEC) No 872/90 of 3 April 1990 amending the list annexed to Regulation (EEC) No 3699/89 establishing for 1990 the list of vessels exceeding eight metres length overall permitted to fish for sole in certain of the Community areas using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /18 Official Journal of the European Communities 6. 4. 90 COMMISSION REGULATION (EEC) No 872/90 of 3 April 1990 amending die list annexed to Regulation (EEC) No 3699/89 establishing for 1990 the list of vessels exceeding eight metres length overall permitted to fish for sole in certain of the Community areas using beam trawls whose aggregate length exceeds nine metres whereas the national authorities have provided all the information in support of the request required under Article 2 of Regulation (EEC) No 3699/89 ; whereas scru ­ tiny of this information shows that the requirements of the Regulation are met ; whereas the vessels in question should be withdrawn from the list, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 3699/89 of 11 December 1989 establishing for 1990 the list of vessels exceeding eight metres length overall autho ­ rized to fish for sole in certain Community zones using beam trawls of aggregate length exceeding nine metres (3), as last amended by Regulation (EEC) No 859/90 (4), and in particular Article 2 thereof, Whereas the Belgian authorities have requested with ­ drawal from the list annexed to Regulation (EEC) No 3699/89 of two vessels that no longer meet the require ­ ments laid down in Article 1 (2) of that Regulation ; HAS ADOPTED THIS REGULATION : Article 1 The vessels listed in the Annex to this Regulation are deleted from the Annex to Regulation (EEC) No 3699/89. Article 2 This Regulation shall enter into force on the tenth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 April 1990 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 288, 11 . 10. 1986, p. 1 . 0 OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 362, 12. 12. 1989, p. 19 . (") OJ No L 90, 5. 4. 1990, p. 5. 6. 4. 90 Official Journal of the European Communities No L 91 /19 ANNEX External identification letters and numbers Name of vessel Radio call sign Port of registry Engine power (kW) BELGIUM  B 42 Branko OPBP Blankenberge 184  Z 31 Doe stille voort OPBE Zeebrugge 132